Citation Nr: 1007452	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-32 991	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability  (TDIU).  

2.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected posttraumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  During the period of the appeal, the service-connected 
PTSD is not shown to have been productive of a disability 
picture that was manifested by total occupational and social 
impairment.  

3.  The service-connected PTSD is shown to preclude the 
Veteran from securing and following substantially gainful 
employment consistent with his education and occupational 
background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 including 
Diagnostic Code (DC) 9411 (2009).  

2.  The criteria for the assignment of a TDIU rating are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is 
substantially favorable to the Veteran, the Board finds that 
all notification and development action needed to fairly 
adjudicate these claims has been accomplished.  


Legal Criteria

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


PTSD

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.  

38 C.F.R. § 4.130, DC 9411, 9440 (2009).  


Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes] (2009).  


TDIU

TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability ratable at 60 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  For the above 
purpose of one 60 percent disability, the following will be 
considered as one disability: (1) disabilities of one or both 
lower extremities, including the bilateral factor, (2) 
disabilities resulting from common etiology, or (3) 
disabilities affecting a single body system, e.g., 
orthopedic.  See 38 C.F.R. § 4.16(a) (2009).  

A TDIU rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  A claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  

The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  See Van Hoose, 
supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally 
insufficient to demonstrate that he is "unemployable" within 
the meaning of pertinent VA laws and regulations.  Instead, a 
longitudinal review of all the evidence is necessary in order 
to obtain a full understanding of the case.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

PTSD

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that this 
disability is more severe than is contemplated by a 70 
percent rating due to chronic moderately severe to severely 
depressed and anxious symptoms that render him totally 
unemployable and socially isolated, and cause him to abuse 
alcohol and marijuana as a form of self-medication.  

As will be described, the Board finds that, throughout the 
appeal period, the Veteran is not shown to have met the 
criteria for a 100 percent disability rating under DC 9411.  

Private treatment records, dated from February 2008 to March 
2009, reflect reports of symptoms that include panic attacks, 
2 to 3 times per week, suicidal ideation, racing thoughts, 
jumping thoughts, intrusive thoughts, and chronic 
hallucinations, and show GAF scores ranging from 45 to 50.  

VA treatment records, dated from December 2007 to July 2009, 
indicate treatment for PTSD with depressive symptoms, and in 
December 2007, shows a GAF score assigned of 65.  The Board 
notes that the Veteran is being treated at a private facility 
for his psychiatric disorders.  

In conjunction with the current appeal, the Veteran underwent 
a VA psychiatric examination in June 2009.  Here, the Veteran 
admitted to suicidal thoughts without plan, and described 
panic attacks about 1 or 2 times per week.  

Despite stating that overall he might be doing a bit better 
with his current medication, the Veteran complained of 
continued difficulty with anxiety, depression, nightmares, 
flashbacks, anger and irritability issues, decreased energy, 
and occasional crying spells.  

Further, the Veteran admitted to abusing drugs and alcohol on 
a daily basis, to include approximately one-half pint of hard 
liquor per day and occasionally smoking marijuana.  The 
Veteran indicated that he does not socialize outside of his 
house because he has no friends or close relatives, and is 
not currently employed due to increased difficulty with 
maladjustment at work.  

The Veteran reported being single since 1994 after being 
married for 8 years, and stated that his irritability and 
self-isolation contributed to the breakup of his marriage.  
He had a girlfriend for 4 years, but broke up with her for 
similar reasons.  The Veteran indicated that he receives his 
psychiatry treatment at a private facility.  

In a summary of current psychosocial level of function, the 
examiner opined that the Veteran appears to have major 
impairment in social, occupational, recreational, and 
familial adjustment.  The Veteran was diagnosed with PTSD, 
and with alcohol dependence, continuous, and was assigned a 
GAF score of 40.  The examiner concluded that the Veteran has 
2 Axis I diagnoses which mutually exacerbate each other, and 
that it is as likely as not that his alcohol dependence is 
secondary to his PTSD in an attempt to self-medicate.  

An addendum report to the June 2009 VA PTSD examination, 
dated in September 2009, provides the mental status 
evaluation component of the examination.  The examiner 
indicated that the Veteran was still having significant 
symptoms of PTSD, and that he had an increase in his overall 
level of symptomatology, and was smoking marijuana as well as 
drinking alcohol at a heavier rate than he was before in an 
attempt to self-medicate.  

Mental status examination revealed a somber and tense 
demeanor; however, there was no gross sign of a thought 
disorder, looseness of association, flight of ideas, 
delusions or obsessions.  The Veteran did have compulsions of 
checking the perimeter of his house during the night, and 
reported some hallucinations such as hearing his name called 
or thinking that he hears a car pulling up in his driveway on 
a regular basis.  

Moreover, the Veteran has sleep disturbance, anger and 
irritability issues, decreased energy, crying spells about 4 
to 5 times per week, suicidal thoughts, panic attacks 2 to 3 
times per week, and abuses hard liquor and marijuana on a 
regular basis because of his persisting symptoms.  

The examiner observed that the Veteran continued to have 
flashbacks and nightmares anywhere from 2 to 5 times per 
week, has an increased startle response, hypervigilance, 
interpersonal guardedness, exaggerated response to trauma 
related triggers, decreased interest in hobbies and social 
activities, feelings of detachment and estrangement from 
others, and emotional numbing.  

The Veteran's insight and judgment appeared limited, 
especially regarding substance abuse as a method of coping 
with his PTSD and associated symptoms.  The Veteran's 
intellectual capacity appeared grossly intact although he 
complained of difficulty with focusing, attention, and 
concentration.  

Finally, the examiner noted that the GAF score should be 
reduced to 38 from 40 to reflect his current status, and the 
Axis I diagnosis from the previous examination should be 
modified to add a current diagnosis of marijuana abuse, which 
as likely as not is secondary to PTSD in an attempt to self-
medicate, and which exacerbates the PTSD and alcohol abuse.  

After careful review of the record, the Board finds that his 
PTSD is not shown to be productive total social and 
industrial inadaptability as required for the assignment of a 
100 percent rating under the provisions of Diagnostic Code 
9411.  38 C.F.R. § 4.130.  

In this regard, throughout the course of the Veteran's 
appeal, the private and VA treatment records and examination 
reports show severe symptoms including some suicidal and 
homicidal ideation, but no gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or intermittent inability 
to perform activities of daily living is demonstrated.  


TDIU

In this case, the service-connected PTSD with alcohol 
dependence and marijuana abuse is rated as 70 percent 
disabling.  See 38 C.F.R. § 4.16(a).  This evaluation meets 
the initial criteria for schedular consideration for the 
grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether this disability, in and of itself, 
precludes the Veteran from securing or following a 
substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  Specifically, the 
Veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
February 2007, reveals that he completed one year of high 
school before dropping out.  

The Veteran asserts that, due to an increase in the severity 
of his PTSD, he is no longer employable as a spinning 
operator.  A VA Form 4192, Request for Employment Information 
in Connection with Claim for Benefits, dated in March 2007, 
shows that the Veteran was last employed as a machine 
operator and process improvement operator from March 16, 1987 
to January 25, 2007, when he left his position due to 
"reduction in force."  

As noted, the record includes several VA PTSD examination 
reports, dated in June 2006, April 2007, June 2009, and 
September 2009, which assessed the impact that the Veteran's 
service-connected PTSD has upon his activities of daily 
living and on his employability.  

The June 2006 examiner noted that the Veteran was employed 
full time and was socially isolated.  He had been written up 
at work for temper outbursts, experienced concentration 
problems at work, and suffered from moderate impairment in 
social and occupational functioning.  The Veteran was 
diagnosed with PTSD.  

The April 2007 examiner noted that the Veteran had been 
unemployed for the previous two months, did his own cooking 
and cleaning, and had no close friends and limited 
recreational and leisure pursuits.  

The Veteran was diagnosed with PTSD, and the examiner 
observed that the PTSD resulted in deficiencies in most 
areas, including social interactions, dysphoria and 
employability.  The examiner noted that the Veteran was no 
longer employed, did not have any close friends, continued to 
have a sleep disturbance and anxiety, and was not able to 
work because of current symptoms.  

The June 2009 examiner noted that the Veteran was unemployed 
after being laid off in January 2007.  The Veteran reported 
increased difficulty with maladjustment at work, especially 
regarding controlling his anger and increasing absenteeism 
because of his psychiatric symptoms.  

The Veteran indicated that he was advised to retire or be 
laid off at that time rather than continuing to work because 
his employer stated that if he had one more adverse notation 
on his record he would be fired.  

The examiner noted that the Veteran appeared to be having 
moderate to severe impairment in occupational reliability and 
productivity; however, went on to opine that, since the 
Veteran was working at a very stressful job with mandatory 
overtime and swing shifts, it was not clear that the Veteran 
would have been totally unemployable at a less stressful 
position.  

Further, the examiner noted that the extent to which the 
Veteran's alcohol abuse contributed to his difficulties with 
job performance could not be ascertained with any medical 
certainty.  

The Veteran was diagnosed with PTSD and continuous alcohol 
dependence, and the examiner concluded that the Veteran had 
major impairment in social and occupational functioning 
dependent upon his taking psychotropic medication.  

In considering the overall findings of the June 2006 and June 
2009 VA examination, the Board finds that this evidence 
serves to support the Veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470- 471 (1993).  

The evidence in this regard supports the Veteran's assertions 
that his service-connected PTSD with secondary substance 
abuse is productive of a disability picture of such severity 
that he is precluded from his participating in substantially 
gainful employment that would be consistent with his 
educational and work background.  

Accordingly, on this record, the Board finds that a total 
rating based on individual unemployability due to service-
connected disability is warranted.  




ORDER

An increased rating in excess of 70 percent for the service-
connected PTSD is denied.  

A TDIU rating is granted, subject to the criteria governing 
the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


